DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Examiner’s statement of reasons for allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the art of record because the art of record does not teach or suggest at least the combination of interrelated steps or elements recited in independent claims such as determining an initial plane value for a reflectivity of the water surface and an initial location value for a position of the streamer; generating a receiver deghosting model including tuning parameters; and adjusting the tuning parameters according to an adaptive target residue and an inversion target residue.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645